Citation Nr: 0916709	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an initial rating evaluation in excess of 
10 percent for a right shoulder disability.

2. Entitlement to an initial rating evaluation in excess of 
10 percent for a left shoulder disability.

3. Entitlement to an initial rating evaluation in excess of 
10 percent for a thoracic spine disability.

4. Entitlement to service connection for residuals of right 
leg pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2000 until 
October 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.

The issue of entitlement to service connection for residuals 
of right leg pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence shows that the Veteran is right-arm 
dominant.

2. Throughout the rating period on appeal, the Veteran's 
right shoulder disability has been productive of complaints 
of instability and popping; objectively, the evidence 
demonstrates slightly limited range of motion and a 
misaligned clavicle, with no weakness, fatigue or 
incoordination.

3. Throughout the rating period on appeal, the Veteran's left 
shoulder disability has been productive of complaints of 
popping; objectively the evidence demonstrates slightly 
limited range of motion, with no weakness, fatigue or 
incoordination.

4. Throughout the rating period on appeal, the Veteran's 
thoracic spine disability has been productive of complaints 
of pain; objectively, he has normal range of motion without 
muscle spasms, guarding, abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a 20 percent evaluation 
for a right shoulder disability have been met. 38 U.S.C.A. §§ 
1155, 5103(a) 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code (DC) 5203 
(2008).

2. The criteria for an evaluation in excess of 10 percent for 
a left shoulder disability have not been met. 38 U.S.C.A. §§ 
1155, 5103(a) 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, DC 5203 (2008).

3. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a thoracic spine disability have 
been not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's shoulder and spinal claims arises from an 
appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA as to these 
issues.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally Applicable Laws and Regulations

The Veteran is claiming entitlement to initial ratings in 
excess of 10 percent for right and left shoulder disabilities 
as well as for a thoracic spine disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted. See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board also notes that the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided. See 38 C.F.R. § 4.14.

The Veteran's initial disability ratings in the present case 
are effective October 10, 2004.  However, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider VA clinical records dated 
prior to October 10, 2004, to the extent that they are found 
to shed additional light on the Veteran's disability picture 
as it relates to the rating period on appeal.

Right Shoulder Disability

The Veteran is claiming entitlement to an increased initial 
rating for a right shoulder disability. Throughout the rating 
period on appeal, he is assigned a 10 percent evaluation 
pursuant to Diagnostic Code (DC) 5024.  Under DC 5024, 
tenosynovitis is rated on limitation of motion of the 
affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, 
DC 5024. 

Accordingly, degenerative arthritis, under DC 5003, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. For rating disability based on arthritis, the 
shoulder is considered a major joint. 38 C.F.R. § 4.45(f).

At his July 2006 VA examination, the Veteran is noted to be 
right handed, hence the Board will consider his right side to 
be his dominant side for the purposes of assigning a rating.  
Under DC 5201, for a dominant arm, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level.  See 38 C.F.R. § 4.71a, DC 5201.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996). The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a Veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the Veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

The Board has reviewed the evidence throughout the rating 
period on appeal.  Such evidence includes a June 2005 private 
treatment report, in which the Veteran endorsed popping and 
pain in his right shoulder.  His symptoms occurred 
intermittently and as often as twice daily, and lasted for 
two hours.  During flare-ups, his ability to perform daily 
functions was hindered due to his pain, though he denied 
incapacitation.  Objectively, he had right shoulder flexion 
to 160 degrees, abduction to 180 degrees, external rotation 
to 75 degrees, and internal rotation to 90 degrees.  Joint 
function was additionally limited by pain with repetitive 
use.  There was no additional limitation due to fatigue, 
weakness, or lack of endurance.    

A private medical examination in March 2006 revealed some 
instability of the right shoulder.  Additionally, while x-
rays of the right shoulder are indicated to be within normal 
limits, the clavicle was noted to be "riding somewhat 
high."

Upon VA examination in July 2006, the Veteran reported that 
his right shoulder felt loose but never actually dislocated.  
He stated that he had non-constant pain and at the shoulder 
would pop with activity.  He had increased pain and decreased 
motion during flare-ups, and he denied weakness, fatigue and 
incoordination.  His flare-ups were managed by stretching and 
did not require medication.  He was able to perform 
housework, yard work and hobbies.  He worked in construction, 
doing rock masonry, which was mainly machine-operated.  He 
was able to do his usual work and missed no days due to his 
right shoulder disability.  

Objectively, the Veteran's had right shoulder flexion to 135 
degrees with pain at 135 degrees, abduction to 110 degrees 
with pain at 110 degrees, and both external and internal 
rotation to 80 degrees with no pain.  The examiner noted that 
repetitive motion increased the Veteran's pain.  Finally the 
examiner noted the presence of minimal tenderness at the 
right acromioclavicular joint.  Otherwise, there was no 
tenderness.

The range of motion findings indicated above do not warrant 
assignment of the next-higher 20 percent rating under DC 
5201.  Indeed, the objective evidence indicates that the 
Veteran is able to lift his arm well above the level of his 
shoulder; 45 degrees higher than the shoulder through flexion 
and 20 degrees higher than the shoulder level during 
abduction.  In so finding, it is noted that normal range of 
motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees. 
38 C.F.R. § 4.71, Plate I. See also Lineberger v. Brown, 5 
Vet. App. 367, (1993) (pursuant to 38 C.F.R. § 4.71, Plate I, 
normal range of flexion (forward elevation) and abduction of 
the shoulder is to 180 degrees).

In deciding that a higher rating is not justified under DC 
5201, the Board has appropriately considered whether the 
evidence demonstrates additional limitation of function due 
to factors such as pain and weakness.  In this vein, the 
Board acknowledges the June 2005 private treatment report 
indicating additional limitation of motion due to pain with 
repeated movement.  However, there was no additional 
limitation due to fatigue, weakness, or lack of endurance.  
Moreover, 
the VA examiner in July 2006 found no weakness, fatigue or 
incoordination of the shoulder.  Furthermore, the Veteran 
reported that his pain was of a level manageable without the 
use of medication. For the foregoing reasons, then, 
sufficient additional functional limitation has not been 
shown in the record such as to enable a finding that the 
Veteran's disability picture is most nearly approximated by 
the next-higher 20 percent evaluation under DC 5201 for any 
portion of the rating period on appeal.

The Board has also considered other diagnostic codes 
pertaining to the shoulder and arm. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence of 
record does not demonstrate ankylosis of the scapulohumeral 
articulation, however, as discussed, a March 2006 private 
medical record indicates that Veteran's clavicle is sits 
abnormally high.  Furthermore, the Veteran informed both the 
VA examiner in July 2006 and his private physician in March 
2006 that he has a history of experiencing instability of the 
right shoulder.  

The Board notes that with respect to experienced instability 
of the shoulder, the Veteran is competent to give evidence 
about his personal experiences; i.e. his current pain and 
other experienced symptoms. See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007),

DC 5203 allows for a 20 percent evaluation in the case of 
nonunion with loose movement of the clavicle.  In the present 
case the Board interprets the credible medical evidence that 
the Veteran's clavicle is "riding somewhat high," to 
indicate a nonunion of the joint.  Furthermore, the Veteran 
is competent to indicate instability of his shoulder.  Given 
the above evidence, the Board finds that throughout the 
rating period on appeal the Veteran's disability picture, 
when considering additional functional limitation due to 
pain, most nearly approximates a 20 percent evaluation under 
DC 5203.  Such 20 percent evaluation represents the maximum 
award under that diagnostic code.  Moreover, no other code 
sections enable a higher evaluation.  In this regard, it is 
noted that DC 5202 affords a 30 percent rating for impairment 
of the humerus, for either malunion with marked deformity of 
the dominant arm, or for recurrent dislocation at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movement.  However, despite demonstration of shoulder 
popping with activity, the criteria specific to DC 5202 are 
not found to be satisfied here.  Indeed, the Veteran denied 
true dislocations at his July 2006 VA examination.  Further, 
to the extent that shoulder looseness is shown, such is 
contemplated by the 20 percent rating under DC 5203.  As 
there is no showing of ankylosis such as to support a higher 
rating pursuant to DC 5200, there are no remaining bases for 
an increased evaluation here. 

In sum, the competent evidence supports a 20 percent rating 
for the Veteran's service-connected right shoulder disability 
throughout the rating period on appeal.  There is no basis, 
however, for an evaluation in excess of that amount for any 
portion of the rating period on appeal.  The Board notes that 
in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

The Veteran also claims entitlement to an increased initial 
rating for a left shoulder disability. Throughout the rating 
period on appeal, he is assigned a 10 percent evaluation 
pursuant to an unlisted condition of the musculoskeletal 
system.  Specifically, in the August 2005 rating decision on 
appeal, the RO assigned an evaluation under DC 5299-5203.  
The Board notes that Diagnostic Code 5299 used to designate 
an unlisted condition of the musculoskeletal system, 38 
C.F.R. § 4.27 (2008), in this case to be rated as analogous 
to impairment of the clavicle or scapula. 38 C.F.R. § 4.20 
(2008).

DC 5203 deals with impairment of the clavicle or scapula. See 
38 C.F.R. § 4.71a, DC 5203. Under that code, a dislocation 
warrants a 20 percent evaluation, as does nonunion with loose 
movement.  No evaluation in excess of 20 percent is available 
under this code.

In the present case, a June 2005 private treatment report 
noted complaints of popping and pain in the left shoulder.  
His symptoms occurred intermittently and as often as twice 
daily, and lasted for two hours.  During flare-ups, his 
ability to perform daily functions was hindered due to his 
pain, though he denied incapacitation.  Objectively, he had 
left shoulder flexion to 160 degrees, abduction to 180 
degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  Joint function was additionally 
limited by pain with repetitive use.  There was no additional 
limitation due to fatigue, weakness, or lack of endurance.    

Upon VA examination in July 2006, the Veteran indicated that 
his shoulder "pops" with activity, and that he associates 
these popping episodes with pain which he rates as seven out 
of ten.  He said that he experiences these episodes roughly 
once a day and the associated pain, while intense, lasts only 
for a moment. He denied experiencing weakness, fatigue and 
incoordination.  He was able to perform housework, yard work 
and hobbies.  He worked in construction, doing rock masonry, 
which was mainly machine-operated.  He was able to do his 
usual work and missed no days due to his left shoulder 
disability.  

Objectively, the Veteran's had left shoulder flexion to 135 
degrees with pain at 135 degrees, abduction to 110 degrees 
with pain at 110 degrees, and both external and internal 
rotation to 80 degrees with no pain.  The examiner noted that 
repetitive motion increased the Veteran's pain.  There was no 
tenderness of the acromioclavicular joint on the left. 

Despite the complaints and findings of pain and "popping" 
detailed above, the Board nevertheless finds that the 
Veteran's disability picture is not more nearly approximated 
by the next-higher 20 percent evaluation under DC 5203.  
Indeed, the Veteran denied true dislocations at his July 2006 
VA examination.  Additionally, while pain is shown, there is 
simply no evidence that such pain has resulted in additional 
functional limitation comparable to a dislocation or nonunion 
of the shoulder as contemplated by DeLuca, discussed above.  
Therefore the evidence of record does not support an 
evaluation in excess of 10 percent for the Veteran's left 
shoulder disability.

The Board has also considered whether any alternate 
diagnostic codes may afford a higher rating during the rating 
period on appeal. In this regard, there is no showing of 
impairment of the left humerus, or disability comparable 
therewith. Therefore, DC 5202 is inapplicable.  Similarly, 
the evidence of record indicates that the Veteran's range of 
motion, as evaluated under DC 5201, does not warrant a higher 
rating, even when considering additional functional 
limitation.  Indeed, while a June 2005 private treatment 
report and the July 2006 VA examination report demonstrated 
limited function due to pain on repeated motion, such 
function has not been limited to the extent that it is 
comparable to limitation at shoulder level, as required to 
achieve a 20 percent rating.  Moreover, repetitive motion did 
not cause weakness, impaired endurance, fatigue, 
incoordination, or flare-up.  Overall, then, DC 5201 cannot 
serve as a basis for an increased rating here.

The Board has also considered other diagnostic codes 
pertaining to the shoulder and arm, See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, as there is 
no showing of ankylosis, DC 5200 is not for application.  
There are no other relevant diagnostic codes for 
consideration.  

In sum, there is no support for an evaluation in excess of 10 
percent for a left shoulder disability over any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Thoracic Spine Disability

Lastly, the Veteran is claiming entitlement to an initial 
rating in excess of 10 percent for a thoracic spine 
disability.  By way of procedural history, in the rating 
decision on appeal of August 2005, the RO awarded service 
connection for a spine disability and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5242.  In April 2006, however, the RO issued the Veteran a 
new rating decision granting a 10 percent evaluation for his 
spine disability effective the day the Veteran left active 
service.  Consequently, throughout the rating period on 
appeal, the Veteran is assigned a 10 percent evaluation. 

Under DC 5242, to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Id.

The Board has reviewed the medical evidence and finds no 
support for an evaluation in excess of 10 percent for the 
Veteran's service-connected spine disability for any portion 
of the rating period on appeal.  In this regard, private 
medical records dated in February 2005 and June 2005, as well 
as a July 2006 VA examination both indicated full range of 
motion of the Veteran's spine.  Additionally, while the VA 
examination showed pain with lateral flexion and rotation to 
the right and left, there was no loss of motion on 
repetition.  Moreover, neither private nor VA records 
indicate muscle spasms, guarding, abnormal gait, abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  In fact the February 2005 examination 
specifically indicated normal gait and normal posture with no 
signs of scoliosis.

Simply put, the competent evidence of record does not contain 
objective findings that the Veteran's spine disability has 
caused additional functional limitation as contemplated by 
DeLuca, above, such as to allow for the conclusion that the 
disability's symptoms are analogous to the next-higher 20 
percent evaluation.

In sum, then, an evaluation in excess of 10 percent under the 
general rating formula is not for application here.  
Moreover, there is no other basis for an increased rating.  
In this regard, the Board has considered whether an increased 
evaluation under DC 5243 is possible here on the basis of 
incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 20 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  In 
the present case, no evidence of record indicates that the 
Veteran has experienced incapacitating episodes as defined 
and as such, DC 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.

In the present case the Board notes that the VA examination 
in July 2006 revealed no significant neurological 
abnormalities.  Specifically, strength, sensation and 
reflexes were all normal in the lower extremities and 
straight leg raise was negative.  The private medical 
evidence similarly fails to demonstrate neurologic deficit.  
For example, the February 2005 report noted that Romberg test 
was negative and that sensory findings were intact.  Deep 
tendon reflexes were 2+ bilaterally and straight leg raise 
was negative.  The June 2005 report also noted normal motor 
function, sensory findings and reflexes.

Given the foregoing, the overall evidence reveals an 
essentially normal neurologic disability picture throughout 
the rating period on appeal.  Accordingly, assignment of a 
separate evaluation for neurologic manifestations of the low 
back disability is not warranted here.

In sum, a rating in excess of 10 percent is not warranted for 
the Veteran's spine disability throughout the rating period 
on appeal and there is no support for assignment of a 
separate neurologic evaluation.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be 
granted. See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).

Extraschedular Considerations

Consideration has also been given to whether the schedular 
evaluations above are inadequate, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations in this case are 
not inadequate.  The diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorders.  
Moreover, the evidence does not demonstrate other related 
factors and the Veteran has not required frequent 
hospitalization due to service-connected disorders. While the 
VA examination in July 2006 indicates that the Veteran's 
spine disability effects his ability to hike with a pack, 
marked interference with employment beyond that already 
accounted for by the rating schedule has not been shown.  In 
fact, the July 2006 VA examination indicated that he did not 
miss work due to his service-connected disabilities.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer these issues for consideration of an 
extraschedular rating was not prejudicial.


ORDER

Entitlement to an initial rating evaluation of 20 percent for 
a right shoulder disability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating evaluation in excess of 10 
percent for a left shoulder disability is denied.

Entitlement to an initial rating evaluation in excess of 10 
percent for a thoracic spine disability is denied.


REMAND

The Veteran is claiming entitlement to service connection for 
residuals of right leg pain.  Specifically, in a February 
2006 statement, he claimed to have suffered a stress fracture 
to his right tibia during boot camp and that he still suffers 
from pain in that leg.

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically, it is determined that a VA 
examination is necessary to determine the etiology of the 
Veteran's current leg pain.

In reaching the above conclusion, the Board notes that VA 
must afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Court in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided further guidance holding that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In the present case, the Veteran's service treatment records 
confirm that in December 2000 the Veteran was diagnosed with 
a stress fracture of the right tibia.  Service treatment 
records continue to show pain throughout service including, 
as indicated by the Veteran, at the time of his separation 
from active service.  Furthermore, during a July 2006 VA 
examination, the Veteran reported right leg pain for which he 
requested evaluation.  The examiner, however, denied his 
request as such an examination request was not formally made 
by VA.

The above evidence related to current and in-service 
complaints of right leg pain, meet the low threshold of 
McLendon indicating that the current leg disorder may be 
related to active service.  Thus, an examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
etiology of any current right leg 
disorder. The claims folder must be made 
available to the examiner for review of 
the case. All findings should be reported 
in detail.  Specifically, the examiner 
should address whether it is at least as 
likely as not (i.e., 50-50 probability) 
that the current right leg pain is 
causally related to the Veteran's time in 
service, to include consideration of the 
stress fracture to the right tibia 
documented in December 2000.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


